Order filed January 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                    NO. 14-11-01045-CV
                                      ____________

                          DONALD M. HOLDEN, Appellant

                                            V.

    JOHN C. OSBORNE AND THE LAW OFFICES OF JOHN C. OSBORNE,
                            Appellees



                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-02891


                                        ORDER
       The notice of cross-appeal in this case was filed November 30, 2011. To date, the
filing fee of $175.00 has not been paid. No evidence that cross-appellant Donald M.
Holden has established indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the
court issues the following order.
       Donald M. Holden is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before January 23, 2012. See Tex. R. App. P. 5. If Donald M.
Holden fails to timely pay the filing fee in accordance with this order, the cross-appeal
will be dismissed.



                                          PER CURIAM